Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, made as of this 18th day of April, 2018 (the “Effective Date”), by
and between Genius Brands International, Inc., a company formed under the laws
of the State of Nevada, with its principal place of business at 301 N. Canon
Drive, #305, Beverly Hills, CA 90210 ("Company"), and Robert Denton, residing at
1342 E Canterwood Circle, Sandy, Utah 84093 ("Executive").

 

 

W I T N E S S E T H:

 

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment, effective
as of the Effective Date.

 

2. Term. Subject to earlier termination as hereafter provided, the Executive
shall be employed hereunder for a term commencing on the Effective Date and
ending two (2) year thereafter, there shall be an option for one (1) additional
1 year terms subject to the written agreement of the parties; it being agreed,
however, that neither party is obligated to agree to an extension. The term of
the Executive's employment under this Agreement, including any mutually agreed
upon extension, is hereafter referred to as "the term of this Agreement" or "the
term hereof." The date of termination of the Executive's employment hereunder is
hereinafter referred to as the "Date of Termination."

 

3. Duties and Rights. Executive shall be employed as an executive of the Company
with the title of “Chief Financial Officer”. In such capacity, Executive's
duties shall include oversight of all financial matters relating to the Company,
subject to the control and direction of Andy Heyward, Chief Executive Officer
("CEO") of the Company to which Executive shall report. During the term of this
Agreement, Executive shall devote all of his business time and efforts to the
affairs of the Company and its Subsidiaries. Executive shall use his best
efforts to perform all such services diligently and to the best of his ability
and will at all times use his best efforts to enhance the business of the
Company. Notwithstanding anything herein to the contrary, nothing herein shall
prohibit Executive from reasonable participation in community, charitable and
industry related organization activities provided such participation does not
materially interfere with the performance of Executives duties hereunder.

 

4. Compensation, Benefits and Relocation. As compensation for all services
performed by the Executive under this Agreement and subject to performance of
the Executive's duties and obligations to the Company and its Affiliates,
pursuant to this Agreement:

 

4.1. Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of $225,000 per year. Such base salary, as described in
the previous sentence, is hereafter referred to as the "Base Salary."

 

4.2. Bonus Compensation. During the term hereof, the Executive shall be eligible
to receive a bonus (the "Discretionary Bonus") for each fiscal year, prorated
for any period of service less than one year, as provided herein. The amount and
timing of the Discretionary Bonus, if any, shall be determined by the Company,
in its sole discretion, based on the Executive's performance (including but not
limited to Executive’s performance against revenue and profit targets) and that
of the Company and its Affiliates and such other criteria as the Compensation
Committee may consider in its sole discretion. The Discretionary Bonus shall be
paid by the Company to the Executive annually promptly after determination that
the relevant targets have been met, it being understood that the attainment of
any financial targets associated with any bonus shall not be determined until
following the completion of the Company’s annual audit and public announcement
of such results and shall be paid promptly following the Company’s announcement
of earnings. Whenever any Discretionary Bonus payable to the Executive is stated
in this Agreement to be prorated for any period of service less than a full
year, such Discretionary Bonus shall be prorated by multiplying (x) the amount
of the Discretionary Bonus otherwise payable for the applicable fiscal year in
accordance with this Section 4.2 by (y) a fraction, the denominator of which
shall be 365 and the numerator of which shall be the number of days during the
applicable fiscal year for which the Executive was employed by the Company. Any
compensation paid to the Executive as Discretionary Bonus shall be in addition
to the Base Salary, as well as participation in any other incentive, stock
option, stock purchase, profit sharing, deferred compensation, bonus
compensation or severance plan, program or arrangement which the Company or any
of its Affiliates may adopt or continue from time to time for which the
Executive is eligible, each as in accordance with any subscription agreement,
stock option plan, and stock option agreement identified, from time to time.

 

 

 



 1 

 

 

4.3. Expenses. It is recognized that Executive in the performance of his duties
hereunder may be required to expend reasonable sums for travel and for
entertainment of various persons, including representatives of companies with
whom the Company has or might expect to have business relations. During the term
hereof, the Company shall either advance funds to Executive or reimburse
Executive for reasonable business expenses incurred by him in connection with
the performance of his duties hereunder, provided Executive properly accounts
therefor in accordance with the Company's policies and procedures.

 

4.4. Benefits. Executive shall be entitled to receive from the Company during
the term hereof those benefits and perquisites made available to senior
executives from time to time, including but not limited to 15 paid time off days
accruing annually as well as six (6) sick days annually, subject to the then
existing paid time off policy of the Company. The foregoing is understood to
include participation in such stock option, bonus and similar incentive plans
made available to senior executives at the Company in accordance with the terms
and eligibility requirements thereof as in effect from time to time.

 

4.5 Relocation. It is a material term of this agreement that Executive relocate
from the Salt Lake City, Utah to the Los Angeles, California area and that
Executive’s services will be rendered from Company’s executive offices,
currently in Beverly Hills, California. Company will pay for directly or
reimburse Executive for the reasonable out of pockets costs of such relocation
subject to mutual approval up to a maximum of $15,000. Company will also
reimburse Executive for travel to Los Angeles prior to such relocation for the
purpose of house-hunting and similar pre-relocation matters up to a maximum of
$5,000. Company will also reimburse Executive for a maximum of $5,000 per month
for reasonable living expenses incurred once relocated to Los Angeles and prior
to moving into permanent accommodations, if necessary, up to a maximum of six
(6) months.

 

4.6 Clawback Rights. All amounts paid to Executive by the Company (other than
Executive’s Base Salary and reimbursement of expenses pursuant to paragraph 4.3,
4.4, and 4.5 hereof) during the term of this Agreement and any time thereafter
and any and all stock based compensation (such as options and equity awards,)
granted during the term hereof and any time thereafter (collectively, the
“Clawback Benefits”) shall be subject to “Clawback Rights” as follows: during
the period that the Executive is employed by the Company and upon the
termination or expiration of the Executive’s employment and for a period of
three (3) years thereafter, if any of the following events occurs, Executive
agrees to repay or surrender to the Company the Clawback Benefits as set forth
below:

 

(a) if the Company restates (a “Restatement”) any published financial statement
that has been filed with the Securities and Exchange Commission covering any
period commencing after the Effective Date of this Agreement from which any
Clawback Benefits to Executive shall have been determined (such restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared), then the Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company international sales department
financial results reflected in financial statements which were later restated,
to the extent the Clawback Benefits amounts paid exceed the Clawback Benefits
amounts that would have been paid, based on the Restatement of the Company’s
financial statements. All Clawback Benefits amounts resulting from such
Restatements shall be retroactively adjusted by the Compensation Committee to
take into account the relevant restated financial information and if any excess
portion of the Clawback Benefits resulting from such restated information is not
so repaid or surrendered by the Executive within ninety (90) days of the revised
calculation being provided to the Executive by the Company following a publicly
announced Restatement, the Company shall have the right to take any and all
action to effectuate such adjustment.

 

(b) If any material breach of any agreement by Executive relating to
confidentiality, non-competition, non-raid of employees, or non-solicitation of
vendors or customers (including, without limitation, Sections 7 or 8 hereof) or
if any material breach of Company policy or procedures which causes material
harm to the Company occurs, as determined by a final judgment from a court of
competent jurisdiction, then the Executive agrees to repay or surrender any
Clawback Benefits upon demand by the Company and if not so repaid or surrendered
within ninety (90) days of such demand, the Company shall have the right to take
any and all action to effectuate such adjustment.

 

The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be determined by the Compensation Committee and applicable law, rules and
regulations. All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Company and Executive. The
parties acknowledge it is their intention that the foregoing Clawback Rights as
relates to Restatements conform in all respects to the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd
Frank Act”) and requires recovery of all “incentive-based” compensation,
pursuant to the provisions of the Dodd Frank Act and any and all rules and
regulations promulgated thereunder from time to time in effect. Accordingly, the
terms and provisions of this Agreement shall be deemed automatically amended
from time to time to assure compliance with the Dodd Frank Act and such rules
and regulation as hereafter may be adopted and in effect.

 

 

 



 2 

 

 

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive's employment hereunder shall
terminate prior to the expiration of the term of this Agreement under the
following circumstances:

 

5.1. Retirement or Death. In the event of the Executive's retirement or death
during the term hereof, the Executive's employment hereunder shall immediately
and automatically terminate. In the event of the Executive's retirement after
the age of sixty-five or death during the term hereof, the Company shall pay to
the Executive (or in the case of death, the Executive's designated beneficiary
or, if no beneficiary has been designated by the Executive, to his estate) (i)
any Base Salary and accrued vacation earned but unpaid through the date of such
retirement or death, (ii) any Discretionary Bonus for the fiscal year preceding
that in which such retirement or death occurs that was granted but has not yet
been paid, and (iii) reimbursement for any reasonable expenses of the types
specified in Section 4.3 incurred with respect to periods prior to date of such
retirement or death.

 

5.2. Disability.

 

5.2.1. The Company may terminate the Executive's employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, in the opinion of
the President based upon the advice of a physician chosen by the Company,
Executive is unable to perform substantially all of his duties and
responsibilities hereunder for thirty (30) consecutive days or an aggregate of
sixty (60) days during any period of one hundred and eighty two (182)
consecutive calendar days.

 

5.2.2. The Company may designate another employee to act in the Executive's
place during any period of the Executive's disability. Notwithstanding any such
designation, while he is employed by the Company and has not yet become eligible
for disability income benefits under any disability income plan maintained by
the Company, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with Section
4.4, to the extent permitted by the then-current terms of the applicable benefit
plans. Upon becoming so eligible, and until the termination of his employment
because of disability, the Company shall pay to the Executive, at its regular
pay periods, an amount equal to the excess, if any, of the Executive's monthly
base compensation in effect at the time of eligibility (i.e. 1/12th of the Base
Salary) over the amounts of disability income benefits that the Executive is
otherwise eligible to receive. Upon termination of the Executive's employment
because of disability, the Company shall pay to the Executive (i) any Base
Salary earned but unpaid through the Date of Termination, (ii) any Discretionary
Bonus for the fiscal year preceding the year of termination that was earned but
unpaid, and (iii) reimbursement of any reasonable expenses incurred by him in
the performance of his duties hereunder in accordance with the customary
policies of the Company. During the 2 month period (or the remaining months of
the Term if less than 6 months) following the termination of the Executive's
employment because of disability, the Company shall pay the Executive, at its
regular pay periods, an amount equal to the excess, if any, of the Executive's
monthly base compensation in effect at the time of termination (i.e. 1/12th of
the Base Salary) over the amounts of disability income benefits that the
Executive is otherwise eligible to receive pursuant to the above-referenced
disability income plan in respect of such period ("Disability Payments"),
provided that the Executive signs an Employee Release as defined in Section 6.1
below.

 

5.2.3. Except as provided in Section 5.2.2, while the Executive is receiving
Disability Payments, the Executive shall not be entitled to receive any Base
Salary under Section 4.1 or Discretionary Bonus payments under Section 4.2, but
the Executive shall continue to participate in benefit plans of the Company in
accordance with Section 4.4 and the terms of such plans, until the termination
of his employment. During the two month period from the date of eligibility for
Disability Payments or termination of employment under this Section 5.2, the
Company shall continue to contribute to the cost of the Executive's
participation in one of the group medical plans of the Company, in the same
percentage as the Company was contributing at the time of termination of the
Executive's employment, provided that the Executive is entitled to continue such
participation under applicable law and plan terms.

 

5.2.4. If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company's determination of the
issue shall be binding on the Executive.

 

 

 



 3 

 

 

5.3. By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute "Cause" for termination: (i) the willful and
continued failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the CEO for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the CEO believes that the Executive
has not substantially performed his duties and responsibilities, which willful
and continued failure is not cured by the Executive within thirty (30) days of
his receipt of such written demand; (ii) the material breach by the Executive of
any material provision of this Agreement, if such breach results in a material
adverse effect on the Company or its Subsidiaries and if the breach is not cured
by the Executive within thirty (30) days of his receipt of such written demand
therefore (for the avoidance of doubt, the violation of Section 8.1, 8.3 and 8.5
of this Agreement shall be considered an immediate material breach of a material
provision of this Agreement and not subject to the foregoing notice or cure
provisions); (iii) the commission of fraud, embezzlement or theft by the
Executive; (iv) the conviction of the Executive of, or plea by the Executive of
nolo contendre to, any felony or any other crime involving dishonesty or moral
turpitude.

 

Upon the giving of notice of termination of the Executive's employment hereunder
for Cause, the Company shall have no further obligation or liability to the
Executive hereunder, other than for payment of any Base Salary earned but unpaid
through the Date of Termination. Without limiting the generality of the
foregoing, the Executive shall not be entitled to receive any Discretionary
Bonus amounts which have not been paid prior to the Date of Termination
hereunder for Cause or following a Material Adverse Event.

 

5.4. Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the term hereof or otherwise, then such employment shall be
at will.

 

6. Effect of Termination. The provisions of this Section 6 shall apply in the
event of termination, whether such termination is due to the expiration of the
term hereof, is pursuant to Section 5, or otherwise.

 

6.1. Payment in Full. Payment by the Company of any Base Salary, Discretionary
Bonus or other specified amounts which are due the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation hereunder of the Company and its Affiliates to the Executive. Any
obligation of the Company to provide the Executive Disability Payments, or
Discretionary Bonus payments under this Agreement is expressly conditioned,
however, upon the Executive signing a release of claims provided by the Company
(the "Employee Release") within twenty-one days of the date on which he gives or
receives, as applicable, notice of termination of employment and upon the
Executive not revoking the Employee Release thereafter. The obligations of the
Company to the Executive under Sections 5.2 or 5.4 hereof are also expressly
conditioned upon the Executive's continued full performance of his obligations
under Sections 7 and 8 hereof. The Executive agrees that if he violates any term
of Sections 7 and/or 8 at any time, he shall have no entitlement to Disability
Payments under Sections 5.2, and that he will promptly reimburse the Company on
demand for all monies previously paid to him or on his behalf prior to the date
of such violation under Sections 5.2 or 5.4 of this Agreement. The Executive
recognizes that, except as expressly provided in Section 5, no compensation is
earned after termination of employment.

 

6.2. Termination of Benefits. Except for medical insurance coverage continued
pursuant to Sections 5.2 hereof, the continuation of any benefits pursuant to
Section 5.4 hereof and any right of continuation of health coverage at the
Executive's cost to the extent provided by Sections 601 through 608 of ERISA,
benefits shall terminate pursuant to the terms of the applicable benefit plans
based on the date of termination of the Executive's employment without regard to
any continuation of Base Salary or other payments to the Executive following
termination of his employment.

 

6.3. Survival of Certain Provisions. Provisions of this Agreement shall survive
any termination if so provided herein or if necessary or desirable to accomplish
the purpose of other surviving provisions, including without limitation the
obligations of the Executive under Sections 7 and 8 hereof.

 

7. Confidential Information; Intellectual Property.

 

7.1. Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information, that the Executive may
develop Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive acknowledges the importance to the Company and its Affiliates of
protecting their Confidential Information and other legitimate interests, and
agrees that all Confidential Information which he creates or to which he has
access as a result of employment with or service as a director of the Company
and its Affiliates is and shall remain the sole and exclusive property of the
Company and its Affiliates. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall never use or disclose to any Person (except as required by
applicable law or for the proper performance of his duties and responsibilities
to the Company and its Affiliates) any Confidential Information obtained by the
Executive incident to his employment with or service as a director of the
Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.

 

 

 



 4 

 

 

7.2. Return of Documents. All documents, records, files, audio tapes, videotapes
and any other media, however stored, of whatever kind and description relating
to the business, present or otherwise, of the Company or its Affiliates and any
copies, in whole or in part, thereof (the "Documents"), whether or not prepared
by the Executive, shall be the sole and exclusive property of the Company and
its Affiliates. The Executive shall not copy any Documents or remove any
Documents from the premises of the Company or its Affiliates, except as required
for the proper performance of regular duties for the Company or as expressly
authorized in writing by the Board or its designee. The Executive agrees to
return to the Company and its Affiliates at the time his employment terminates,
and at such other times as may be specified by the Company or its Affiliates,
all Documents and other property of the Company and its Affiliates then in his
possession or control. The Executive agrees that, if a Document is on electronic
media (e.g. a hard disk), upon the request of any duly authorized officer of the
Company or its Affiliates, he will disclose all passwords necessary or desirable
to enable the Company to obtain access to the Documents.

 

7.3. Materials. Executive agrees that all ideas, plans and materials prepared by
Executive in the course of his employment by the Company (collectively, the
"Materials") during the term of this Agreement will be considered
works-made-for-hire and shall be the Company's sole and exclusive property. In
the event that the Materials are not copyrightable subject matter or for any
reason are deemed not to be works-made-for-hire, then, and in such event, by
this Agreement, Executive hereby assigns all right, title and interest to said
Materials to the Company and agrees to execute all documents required to
evidence such assignment. Without limiting the foregoing, it is specifically
understood and agreed that Executive will retain no ownership rights whatsoever
in or to the Materials. Notwithstanding the foregoing, the Executive understands
that the provisions of this Section 7 requiring the assignment of Materials to
the Company do not apply to any invention or Materials which qualifies fully
under the provisions of California Labor Code Section 2870. Executive will
advise the Company promptly in writing of any inventions or Materials that he
believes meet the criteria in Labor Code Section 2870.

 

8. Restricted Activities.

 

8.1. Agreement not to Compete with the Company during the Term of this
Agreement. The Executive agrees that, during his employment, he will not,
directly or indirectly, own, manage, operate, control, or participate in any
manner in the ownership, management, operation or control of, or be connected as
an officer, employee, partner, director, principal, consultant, agent or
otherwise with, or have any financial interest in (except for a publicly traded
company where he owns no more than 5% of the outstanding stock of such company),
or aid or assist anyone else in the conduct of, any business, venture or
activity which competes with the Business of the Company or its Subsidiaries (as
defined below). Except as otherwise expressly set forth in this Agreement, the
Executive further agrees that, during his employment with the Company, he will
not enter into any transaction, on his own behalf or that of a third party with
any of the Company's Affiliates, without full disclosure to, and receipt of
prior written consent from, the CEO. The parties agree for the purposes of this
agreement that Atlys, Inc. is not deemed to be a competitor.

 

8.2. Agreement not to Unfairly Compete with the Company after the Term of this
Agreement. The Executive acknowledges that access to Confidential Information
and to the Company's and its Affiliates' customers would give the Executive an
unfair competitive advantage, were the Executive to leave employment and use any
of the Company’s Confidential Information to unfairly compete with the Company
or its Affiliates, and that he is therefore being granted access to Confidential
Information and the customers of the Company and its Affiliates in reliance on
his agreement hereunder. The Executive therefore agrees that for a period of
twelve (12) months following the date his employment with the Company is
terminated (the "Non-Competition Period"), he will not utilize any of the
Company’s Confidential Information to unfairly compete in any fashion with the
Company or its Subsidiaries with respect to the Business of the Company or its
Subsidiaries. For purposes of this Section 8, the "Business of the Company or
its Subsidiaries" shall mean (a) production and/or distribution of animated or
live-action television programming (and/or any musical composition intended to
be included therein), or any element thereof, within or without the United
States as currently being conducted or planned to be conducted by the Company,
and (b) any business activity that is conducted or is actively being planned to
be conducted by the Company or by any of its Subsidiaries at or within the
twelve month period immediately preceding the Date of Termination, which
business is expected to be material to the Company. The Executive acknowledges
that the restrictions contained in Section 8 are sufficiently limited so as not
to restrain him from engaging in a lawful profession, trade or business of any
kind.

 

8.3. Agreement Not to Solicit Customers during the Term of this Agreement. The
Executive agrees that during his employment hereunder, he will not, on behalf of
any person or entity other than the Company and its Affiliates, directly or
indirectly, solicit or encourage any customer or vendor of the Company or its
Subsidiaries to terminate or diminish their relationships with any of them or
violate any agreement with or duty to the Company or any of the Company's
Subsidiaries.

 

 

 



 5 

 

 

8.4. Agreement Not to Solicit Customers after the Term of this Agreement. The
Executive acknowledges that access to Confidential Information and to the
Company's and its Subsidiaries' customers would give the Executive an unfair
competitive advantage were the Executive to leave employment and begin competing
with the Company or its Subsidiaries, and he is therefore being granted access
to Confidential Information and the customers of the Company and its
Subsidiaries in reliance on his agreement hereunder. The Executive agrees that
for a period of twelve (12) months following the Date of Termination (the
"Non-Solicitation Period"), he will not, directly or indirectly, use or rely in
any way upon any Confidential Information of the Company or its Subsidiaries to
recruit, solicit, or otherwise seek to induce any customer or vendor of the
Company or its Subsidiaries to terminate or diminish their relationship with or
violate any agreement with or duty to the Company or its Subsidiaries.

 

8.5. Agreement Not to Solicit Employees or Other Service Providers. The
Executive agrees that during his employment hereunder and for a period of twelve
(12) months following the Date of Termination, he will not, directly or
indirectly, (a) recruit, solicit, or otherwise seek to induce any employees of
the Company or its Subsidiaries to terminate their employment or violate any
agreement with or duty to the Company or its Subsidiaries, or (b) recruit,
solicit, or otherwise seek to induce any individual providing services to the
Company or its Subsidiaries as an independent contractor, consultant, or through
any other relationship to terminate or diminish their relationships with the
Company or its Subsidiaries.

 

9. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
without limitation the restraints imposed upon him pursuant to Sections 7 and 8
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants or agreements contained in Sections 7 or
8 hereof, the damage to the Company and its Affiliates could be irreparable. The
Executive therefore agrees that the Company shall be entitled to seek
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants or agreements. The Company’s
Affiliates shall also have the right to enforce all of the Employee’s
obligations to such Affiliates hereunder, including without limitation pursuant
to Sections 7 and 8 hereof, and each of such Affiliates shall otherwise be a
third party beneficiary of this Agreement. The parties further agree that in the
event that any provision of Section 7 or 8 hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which or by which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or solicitation or similar covenants, a
court order or any other obligations that would affect the performance of his
obligations hereunder. The Executive will not disclose to or use on behalf of
the Company or any of its Subsidiaries any proprietary information of a third
party without such party's consent.

 

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

 

11.1. "Affiliate" shall mean, with respect to any specified Person, (a) any
other Person which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such specified
Person (for the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling," "controlled by" and "under common
control with"), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise) and (b) with respect to any natural
Person, any member of the immediate family of such natural Person.

 

11.2 "Confidential Information" means any and all information of the Company and
its Affiliates that is not generally known by others with whom any of them
compete or do business, or with whom any of them plan to compete or do business,
and any and all information the disclosure of which would otherwise be adverse
to the interests of the Company or any of its Affiliates. Confidential
Information includes without limitation such information relating to (i) the
products and services sold or offered by the Company or any of its Affiliates,
technical data, methods and processes of the Company, (ii) the costs, sources of
supply, financial performance and marketing activities and strategic plans of
the Company and its Affiliates, (iii) the identity and special needs of the
customers of the Company and its Affiliates and (iv) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates may receive or has
received belonging to others with any understanding, express or implied, that it
would not be disclosed. Confidential Information shall not include any
information that is, or becomes generally available to the public, unless such
availability occurs as a result of the Executive’s breach of any portion of this
Agreement or any other obligation the Executive owes to the Company.

 

 

 



 6 

 

 

11.3. "ERISA" means the federal Employee Retirement Income Security Act of 1974
or any successor statute, and the rules and regulations thereunder, and, in the
case of any referenced section thereof, any successor section thereto,
collectively and as from time to time amended and in effect.

 

11.4. "Intellectual Property" means any invention, formula, pattern,
compilation, program, device, method, technique or process (whether or not
patentable or registrable under copyright statutes) conceived, made, or first
actually reduced to practice by the Executive (whether alone or jointly with
others) during the Executive's employment by the Company; provided, however,
that Intellectual Property does not include any invention (i) that is developed
on the Executive's own time, without using the equipment, supplies, facilities
or trade secret information of the Company or any of its Affiliates, unless such
invention relates at the time of conception or reduction to practice of the
invention (a) to the business of the Company, (b) to the business of an
Affiliate of the Company for whom the Executive has performed services, (c) to
the actual or demonstrably anticipated research or development of the Company or
any of its Affiliates, provided that, in the case of an Affiliate of the
Company, the Executive has, or reasonably would be expected to have, knowledge
of such research or development as a result of his employment or (d) results
from any work performed by the Executive for the Company or any of the
Affiliates; or (ii) that the Executive may otherwise not be required to assign
to the Company under applicable California law.

 

11.5. “Person" means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization, other than the Company or any of its Affiliates.

 

11.6. "Subsidiary" means any corporation, partnership, limited liability company
or other entity with respect to a specified Person (or a Subsidiary thereof)
owns a majority of the common stock, partnership interests or other equity
interests or has the power to vote or direct the voting of sufficient securities
to elect a majority of the directors.

 

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law or withheld by the Company at the request of the Executive.

 

13. Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

 

 



 7 

 

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

 

If any payment provided to Executive pursuant to this Agreement is subject to
adverse tax consequences under Code Section 409A, then Company shall make such
additional payments to Executive (“409A Gross Up Payments”) as are necessary to
provide Executive with enough funds to pay the additional taxes, interest, and
penalties imposed by Code section 409A (collectively, the “409A Tax”), as well
as any additional taxes, including but not limited to additional 409A Tax,
attributable to or resulting from the payment of the 409A Gross Up payments,
with the end result that Executive shall be in the same position with respect to
his tax liability as he would have been in if no 409A Tax had ever been imposed;
provided, however, that the Company’s obligation to make payments under this
Section 15 shall be limited to an amount equal to three times the 409A Tax (not
including for this purpose 409A Tax attributable to the payment of any portion
of the 409A Gross Up Payment). The Company shall make any payments required by
this paragraph no later than the last day of Executive’s taxable year next
following the Executive’s taxable year in which the 409A Tax is remitted to the
taxing authority.

 

14.       Miscellaneous.

 

14.1. Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of the Executive (a) in the event that the Company shall hereafter
affect a reorganization, consolidate with, or merge into, one of its Affiliates
or any other Person or transfer all or substantially all of its properties or
assets to one of its Affiliates or any other Person, in which event such
Affiliate or Person shall be deemed the "Company" for all purposes of this
Agreement, or (b) to any senior lender to the Company or any Subsidiary thereof
as collateral security. This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, and their respective successors,
executors, administrators, heirs and permitted assigns.

 

14.2. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

14.3. Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company.

 

 

 



 8 

 

 

14.4. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (a) in the case of the Executive, to his
last address on record with the Company, or (b) in the case of the Company, at
its principal place of business and to the attention of the Board; or to such
other address as either party may specify by notice to the other actually
received.

 

14.5. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with the Company or any of its Affiliates, with
respect to the terms and conditions of the Executive's employment.

 

14.6. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

14.7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

14.8. Governing Law. This Agreement, with the exception of Section 8, shall be
governed by and construed in accordance with the domestic substantive laws of
The State of California without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

 

THE COMPANY:

 

GENIUS BRAND INTERNATIONAL, INC.

 

 

By: /s/ Andy Heyward

Name: Andy Heyward

Title:CEO

 

THE EXECUTIVE:

 

/s/ Robert Denton

Robert Denton

